 In the Matter of RICHMOND GREYHOUND LINES, INC.andAMAIoA-MATED ASSOCIATION OF STREET ELECTRIC RAILWAY AND MOTOR COACHEMPLOYEES, DIVISION 1247, AFFILIATED WITH THE A. F. OF L.Case No. R-3289AMENDMENT TO DIRECTION OF ELECTIONJav,uary 19, 194On December 20, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceedings,' the election to be held within thirty(30) days from the date of the Direction under the direction andsupervision of the Regional Director for the Fifth Region (Balti-more, Maryland).The Board having been advised by the RegionalDirector that a longer period within which to hold the election isnecessary, hereby amends the Direction of Election issued on De-cember 20, 1941, by striking therefrom the words "not later thanthirty (30) days from the date of this Direction" and substitutingtherefor the words "not later than sixty (60) days from the dateof this Direction."1 37 N L R.13. 818.38 N L R Y. , No 101.477 In theMatter of RICHMOND GREYHOUNDLINES, INC., and AMALGAM-ATED ASSOCIATIONOF STREETELECTRIC RAILWAY AND MOTOR COACHEMPIoYRS,DivisioN 1247, A. F. OF L.Case No. R-3289ORDER PERMITTING WITHDRAWAL OF PETITIONFebruary 4, 1942The Board having issued a Decision and Direction of Election andan Amendment To Direction Of Election in the above-entitled case 1and, thereafter, Amalgamated Association of Street Electric Railwayand Motor Coach Employees, Division 1247, A. F. of L., having ad-vised the Board that it desired -to withdraw its petition,2 and theBoard having duly considered the matter,IT IsHEREBY oRDEREDthat the request of Amalgamated Associationof Street Electric Railway and Motor Coach Employees, Division1247, A. F. of L., for permission to withdraw its petition be, and ithereby is, granted, and the aforesaidcasebe, and it hereby is, closed.137 N L R. B No. 818; 38 N. L R B 4772 The Unionrequestedthat theBoard "vacateDecision and Direction of Election" whichrequest the Board considers as one for permissionto withdraw the petition.38 N. L. R. B.. No. 101a.478